DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said lower outlet opening" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the residential water filter pitcher" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said lower outlet opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said lower outlet opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 14 recites the limitation “a residential gravity-feed pitcher” in line 3.  It is not clear if this is the same residential gravity-feed pitcher recited in line 1 or if this is a second residential gravity-feed pitcher.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,053,137. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,053,137 recites all the claimed subject matter except wherein said filter media comprises approximately 15 to 20 grams of said agglomerated nanoparticles of anatase titania crystal titanium dioxide and approximately 55 grams of said granular activated charcoal.  The difference between because U.S. Patent No. 11,053,137 and the claimed invention is that the mass range disclosed by U.S. Patent No. 11,053,137 (at least 6 grams of agglomerated nanoparticles of anatase titania crystal titanium dioxide and less than or equal to 100 grams of granular activated charcoal) overlaps with the claimed mass range (approximately 15 to 20 grams of said agglomerated nanoparticles of anatase titania crystal titanium dioxide and approximately 55 grams of said granular activated charcoal).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting rejection set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 would be allowed because the prior art of record does not show or suggest a filter housing defining a chamber having an upper inlet opening and a plurality of spaced-apart lower outlet openings, wherein said lower outlet openings have a combined total area of 0.03 to 0.04 square inches; and a filter media disposed in said chamber, said filter media comprising a granular mixture of at least 6 grams of agglomerated nanoparticles of anatase titania crystal titanium dioxide interspersed with less than or equal to 100 grams of granular activated charcoal, in combination with any remaining limitations in the claim.  Parekh et al. (US 2012/0055862), Pardini et al. (US2005/0077246) and Vinogradova et al. (US 7,695,615) lack the specific total area of the lower outlet openings, a plurality of spaced-apart lower outlet openings and the specific area of said openings, and the specific amount of media, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filters would not operate as intended.
Claims 2-13 would be allowed due to their dependency on claim 1.
Claim 14 would be allowed because the prior art of record does not show or suggest a filter housing configured for use in a residential gravity-feed pitcher, said filter housing comprising a sidewall having an annular upper region and said filter housing defining a chamber having an upper inlet opening and a lower outlet opening formed in a bottom wall, wherein said lower outlet opening comprises a plurality of spaced-apart lower outlet openings having a combined area of 0.03 to 0.04 square inches; a filter media disposed in said chamber, said filter media comprising a granular mixture of at least 6 grams of agglomerated nanoparticles of anatase titania crystal titanium dioxide interspersed with less than or equal to 100 grams of granular activated charcoal; a seal disposed around an outer periphery of said annular upper region, said seal comprising a flange region that extends radially outwardly from said sidewall and configured to flex upwardly upon insertion of the sidewall into a filter cartridge opening of a filter support; an upper filter pad disposed in said chamber below said upper inlet opening and above said filter media; and a lower filter pad disposed in said chamber above said lower outlet opening and below said filter media; wherein said bottom wall comprises an upwardly-facing surface that defines a lower extent of said chamber, and an array of spaced-apart upwardly-extending spikes having respective upper tips configured to engage a lower surface of said lower filter pad and support said lower filter pad above said upwardly-facing surface, in combination with any remaining limitations in the claim.  Parekh et al. (US 2012/0055862), Pardini et al. (US2005/0077246) and Vinogradova et al. (US 7,695,615) lack the specific total area of the lower outlet openings, a plurality of spaced-apart lower outlet openings, the specific amount of media, and an array of upwardly-extending spikes having respective upper tips, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filters would not operate as intended.
Claims 15-20 are allowed due to their dependency on claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778